PER CURIAM.
The defendant in an action for damages for charging illegal and discriminatory electric rates has appealed from a final judgment entered by the Circuit Court for Duval County, based upon a jury verdict.
The basic question presented for our determination in this appeal is whether there was sufficient competent evidence adduced at the trial to support the said verdict and judgment.
The plaintiff, the board of public instruction of the county in which the City of Jacksonville is located, alleges in its complaint that the defendant operates the electric system in Jacksonville and the surrounding areas, and the plaintiff purchases electricity from the defendant for use at the plaintiff’s school buildings; that the plaintiff was entitled to be charged a certain rate for electricity furnished to its schools, but the defendant had charged the plaintiff at incorrect higher rates; that the latter rates, selected by the defendant, were discriminatory and excessive in comparison to the rates to which the plaintiff was entitled, resulting in an overcharge to plaintiff.
Trial was held before a jury, which returned a verdict awarding to the plaintiff damages in the amount of $335,864.98. The defendant’s motions for a directed verdict and for a judgment in accordance with its motion for directed verdict or new trial, were denied by the trial court.
 It would serve no useful purpose to detail here the evidence set forth in the 375 pages of the trial transcript, but suffice it to say that we have examined the said transcript and find therein sufficient competent and substantial evidence from which the jury could have reasonably concluded that the plaintiff had proved the allegations of its complaint and was entitled to the award in the said verdict. Under these circumstances, neither the trial court nor this court is authorized to substitute its judgment for that of the jury as to such questions of fact.
We have considered the other points raised by the defendant in this appeal, and find them to be without substantial merit.
Therefore, the final judgment appealed from herein must be and it is
Affirmed.
JOHNSON, C. J., and CARROLL, DONALD K. and RAWLS, JJ., concur.